Citation Nr: 0103450	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hand 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 letter decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which declined to reopen the 
veteran's claim for service connection for a left hand 
disability. 


REMAND

The veteran maintains, in substance, that he currently has a 
left hand disability, due to an injury incurred while he was 
a mechanic during active duty.  Therefore, a favorable 
determination has been requested.

In testimony offered during a January 2000 videoconference 
before the undersigned Board member, the veteran testified 
that he underwent surgical treatment of his left hand at the 
Hines VA Medical Center (VAMC).  He said that he was unable 
to remember the year of this surgery.  Similarly, a March 
1986 VA discharge summary report, documenting treatment for a 
left cataract at the Hines VAMC, provides that the veteran's 
past medical history included status post release of 
Dupuytren's contracture of the left hand.  

However, the claims file is negative for VA medical records 
corresponding to this surgery.  The Board notes that while 
various medical records from the Hines VAMC were associated 
with the veteran's claims file in 1997, these records were 
obtained in connection with requests for records regarding 
medical treatment of the veteran's service-connected 
hemorrhoids.  In fact, it appears that the Hines VAMC has 
never been requested to provide medical records pertaining to 
any surgery of the veteran's left hand, that would have taken 
place prior to March 1986.  Such records would be relevant to 
his claim for service connection for a left hand disability 
and must be associated with the claims file.  Since VAMC 
treatment records are already in the custody of VA, a 
reopened claim is never a prerequisite for associating them 
with a veteran's claims file.  "[T]he Secretary had 
constructive, if not actual, knowledge of those items 
[generated by the VA]."  Bell v. Derwinski, 2 Vet. App 611, 
613 (1992).

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
treatment records identified above, that did not result in a 
full grant of benefits, would be prejudicial to the veteran.  

The also Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain copies of all clinical records 
from the Hines VAMC pertaining to 
treatment of the left hand, to include 
surgical treatment prior to March 1986, 
which have not been previously secured.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a left 
hand disability.  

4.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



